Judgment unanimously modified by dismissing the conviction for criminal possession in the sixth degree under count one of the indictment and, as so modified, affirmed. Simons, J., not participating. Memorandum: The crime of criminal possession of a controlled substance in the sixth degree was a lesser included offense of criminal sale in the fifth degree and the verdict of guilty on the latter count is deemed a dismissal of the former (CPL 300.40, subd 3, par [b]; People v Grier, 37 NY2d 847; People v Lugo, 53 AD2d 650). (Appeal from judgment of Erie Supreme Court— criminal possession controlled substance, sixth degree.) Present—Moule, J. P., Cardamone, Simons, Dillon and Witmer, JJ.